  Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 1 of 7 PageID #:32155




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

                                          )
  DANIEL ANDERSEN,                        )
                                          )
           Plaintiff,
                                          )
                                              No. 16 C 1963
                                          )
          v.                              )
                                              Judge Virginia M. Kendall
                                          )
  THE CITY OF CHICAGO, et al.,            )
           Defendants.                    )
                                          )
                                          )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Daniel Andersen sued the City of Chicago and various members of

Chicago law enforcement for violations of his constitutional rights pursuant to 42

U.S.C. § 1983 and several state-law claims. (Dkt. 1). Andersen moved to exclude the

testimony of Dr. Dan E. Krane, Defendants’ DNA expert.             (Dkt. 392).    By

memorandum opinion dated June 16, 2020, this Court granted Andersen’s motion to

exclude Dr. Krane’s testimony finding that his underlying methodology did not meet

the requirements for reliability under Rule 702. (Dkt. 656 at 9). The Court invited

Defendants to file supplemental briefing regarding whether Dr. Krane may properly

testify on a limited basis as to the uncertainty in interpreting partial DNA profiles

with an unknown number of contributors. (Dkt. 656 at 9–10). Defendants filed this

combined motion both moving for reconsideration of the exclusion of Dr. Krane’s

testimony and arguing that he may testify as to the general topic of uncertainty.

(Dkt. 660). Defendants’ motion is granted in part and denied in part.

                                     Page 1 of 7
     Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 2 of 7 PageID #:32156




                                    DISCUSSION

I.       Motion for Reconsideration

         A.    Legal Standard

         Although Defendants do not specify which Rule supports this motion for

reconsideration, the Court assumes they seek relief in a hybrid way under Federal

Rule of Civil Procedure 54(b) and also because the Court invited supplemental

briefing on the issue. Rule 54(b) affords courts the inherent power to reconsider

interlocutory orders at any time before final judgment is entered. Fed. R. Civ. P.

54(b); see also Galvan v. Norberg, 678 F.3d 581, 587 (7th Cir. 2012). A motion for

reconsideration under Rule 54(b) may be granted where the Court has obviously

misunderstood a party, where the Court’s decision rests on grounds outside the

adversarial issues presented to the Court by the parties, where the Court has made

an error not of reasoning but of apprehension, where there has been a controlling or

significant change in the law since the submission of the issue to the Court, or where

there has been a controlling or significant change in the facts of the case. See Bank

of Waunakee v. Rochester Cheese Sales, Inc., 906 F.1d 1185, 1191 (7th Cir. 1990); see

also, e.g., Caine v. Burge, 897 F. Supp. 2d 714, 716–17 (N.D. Ill. 2012).

         Motions to reconsider should be granted only in rare circumstances. See Bank

of Waunakee, 906 F.2d at 1191. A party moving for reconsideration bears a heavy

burden. See Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264,

1270 (7th Cir. 1996). Motions for reconsideration may not be used to relitigate

arguments the Court previously rejected. See id.; see also, e.g., Caine, 897 F. Supp.



                                       Page 2 of 7
  Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 3 of 7 PageID #:32157




2d at 717. Finally, it is well-settled that motions for reconsideration are not the

proper vehicles for advancing arguments or theories that could and should have been

made before the Court entered its order or to present evidence that was available

earlier. See Sigsworth v. City of Aurora, 487 F.3d 506, 512 (7th Cir. 2007); see also,

e.g., Caine, 897 F. Supp. 2d at 717. The Court recognizes that it invited supplemental

briefing on the issue and therefore has considered that briefing.

      B.     Dr. Krane’s Opinion

      Defendants’ primary argument is that the Court misunderstood Dr. Krane’s

methodology by holding he “applied a ‘blanket’ approach which categorically declined

to interpret partial profiles.” (Dkt. 660 at 5). Defendants point to various instances

in which Dr. Krane testified “he was not applying a blanket approach which forbids

the interpretation of partial profiles.” (Dkt. 660 at 6) (emphasis in original).

      Defendants are correct that Dr. Krane does not adopt a blanket approach to all

partial profiles. (Dkt. 660 at 6). According to Dr. Krane, partial profiles in which

there is little to no question as to the number of contributors—such as a sample

extracted from the inside of a tooth or the inside of a used condom—do not

automatically warrant an “inconclusive” result. (Dkt. 444 at 88:18–89:4; 128:17–

129:11). This is not the opinion or methodology at issue in this case. The partial

DNA profiles about which Dr. Krane was retained to opine are those with evidence of

stochastic effects and an unknown number of contributors. (Dkt. 394-2 at 6–12). It

is Dr. Krane’s methodology with regard to these types of partial DNA profiles which

is relevant to the matter at hand.



                                       Page 3 of 7
  Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 4 of 7 PageID #:32158




      Defendants consistently and repeatedly characterize “[t]he crux of Krane’s

opinion is that DNA samples with evidence of stochastic effects should not be used to

exclude or include anyone as a contributor, especially where the DNA is also low level

DNA.” (Dkt. 408 at 7). See also (Dkt. 408 at 7–8 “Krane stated he is consistent in his

opinions that if a sample appears to have an unknown number of contributors and

dropout may have occurred, he concludes the comparison results should be

inconclusive because there is no reliable statistical weight that can be attribute to the

failure to exclude someone as a contributor.”); (Dkt 408 at 18 “Krane’s opinions across

the board with regard to the knife and the fingernail clippings were that because a

scientist cannot reliably opine to the number of contributors, one cannot reliably

include or exclude anyone and attach a meaningful statistical weight to such a

conclusion.”); (Dkt. 394-1 at 205:14–206:23). Defendant’s characterizations align

with Krane’s own statements on the record that “there is no generally accepted means

of attaching a reliable statistical weight to a mixed DNA sample with an unknown

number of contributors where allelic drop-out may have occurred.” (Dkt. 444 at 14:1–

4); see also (Dkt. 394-1 at 135:23–136:2). The Court’s understanding of Dr. Krane’s

methodology—that partial profiles with evidence of stochastic effects should be

deemed inconclusive as a matter of course—is consistent. (Dkt. 656 at 5). Defendants

have not offered compelling evidence that the decision excluding Dr. Krane’s

testimony relies on a misunderstanding of his opinions or methodology.

      Nor do Defendants submit evidence that Dr. Krane’s methodology is generally

accepted within his field. The sources proffered by Defendants merely affirm that



                                       Page 4 of 7
  Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 5 of 7 PageID #:32159




partial profiles with stochastic effects may appropriately yield an inconclusive result,

not that they must. See, e.g., (Dkt. 660-14 at 3 “[John Butler states] an inconclusive

result may be reported with some evidentiary samples that produce partial or

complex DNA profiles due to damaged DNA[], too little DNA[], or complex mixtures”);

(Dkt. 660-9 at 215, 218–19 “Some evidentiary profiles are overly complex in nature

due to the number of contributors to the sample . . . In these situations,

determinations of inclusion or exclusion for a given individual is ambiguous, and an

inconclusive statement is appropriate . . .”); (Dkt. 660-10 at 18–19 “If samples under

comparison contain a partial profile, for example as a result of allele drop-out,

stochastic effects, or an incomplete profile from locus drop-out due to inhibition or

degradation, or is a complex mixture the DNA profile may or may not be interpretable

and may be considered inconclusive.”). Other than Dr. Krane himself, the Court is

unaware of any expert or authority in the field of DNA interpretation which

automatically deems partial DNA profiles with evidence of stochastic effects

“inconclusive.”

      Defendants take issue with this Court’s determination in the June 16, 2020

Order that Dr. Krane declined to interpret the DNA profiles at issue and argue that

he “painstakingly went through each of the relevant profiles in this case, identified

the specific deficits of each one consistent with the cautionary factors outlined in the

governing literature, and concluded and explained why an inconclusive was the

appropriate interpretation for each one.” (Dkt. 660 at 10). In the context of Dr.

Krane’s methodology, this is a distinction without a difference. Unlike the rest of the



                                      Page 5 of 7
  Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 6 of 7 PageID #:32160




forensic DNA testing field, Dr. Krane categorically deems partial DNA profiles with

evidence of stochastic effects “inconclusive.” This amounts to a refusal to interpret

such samples because the outcome is a foregone conclusion.

      Defendants fail to convincingly argue that the Court misunderstood Dr.

Krane’s methodology or opinions or identify an error sufficient to justify

reconsideration. The exclusion of Dr. Krane’s testimony stands.

II.   Testimony on the General Topic of Uncertainty

      Consistent with this opinion and the holdings of the July 16, 2020 Order, Dr.

Krane may offer limited testimony as to the general topic of uncertainty and risk in

interpreting partial DNA profiles with an unknown number of contributors.

Defendants presented sources which suggest that, in the field of forensic DNA

analysis, caution in interpretation of partial profiles applies to inclusions and

exclusions alike. See (Dkt. 660-7 at 4–5 “[C]omplex mixtures are challenging to

interpret . . . When there is a high degree of interpretation uncertainty from an

evidentiary sample, it makes little sense to try and draw conclusions (either inclusion

or exclusion of reference samples)—and expect those conclusions to be reliable.”); see

also (Dkt. 660-13 at 38–39); (Dkt. 660-8 at 4); (Dkt. 660 at 4). It bears repeating that,

in testifying in a limited capacity, Dr. Krane is prohibited from offering the opinions

excluded in the June 16, 2020 Order.         To illustrate, of the example questions

Defendants offer, only two are appropriate. Defendants might ask Dr. Krane “[w]hy

must caution be applied when interpreting complex and/or low level DNA samples?”

and “[w]hat are the different ways in which caution may be applied by a DNA



                                       Page 6 of 7
  Case: 1:16-cv-01963 Document #: 674 Filed: 10/14/20 Page 7 of 7 PageID #:32161




analyst?” (Dkt. 668 at 8). Defendants may not, however, ask Dr. Krane to “[e]xplain

[his] methodology when interpreting low level degraded DNA samples that yielded a

partial DNA profile.” (Dkt. 668 at 8). This latter question runs too great a risk of

introducing the jury to inadmissible opinions prohibited by the June 16, 2020 Order

and Rule 702.

                                  CONCLUSION

      For the foregoing reasons, Defendants’ motion to reconsider the exclusion of

Dr. Krane’s testimony is denied. Consistent with this Opinion and the June 16, 2020

Order, Dr. Krane may testify in a limited capacity on the general topic of uncertainty

in interpreting partial DNA profiles with an unknown number of contributors.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: October 14, 2020




                                     Page 7 of 7
